DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 8-24-22 has been entered.  Claims 62-63 and 69-71 have been amended.  Claims 64, 66 and 74 have been canceled.  Claims 76-81 have been added.  Claims 62-63, 65, 67-73 and 75-81 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-17-22 was filed after the mailing date of the Non-Final Office Action on 2-24-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 63 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 73 of the present application. This is a statutory double patenting rejection.  Applicant’s amendment filed on 8-24-22 necessitates this new ground of rejection.
It is noted that claim 73 in the claim set filed on 1-6-20 recites “The population of claim 71”.  However, claim 73 in the claim set filed on 8-24-22 recites “The population of claim 62”, which is exactly the same as claim 63.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 62-63, 65, 67-73 and 75 are rejected and newly added claims 76-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pouya et al., 2011 (PLoS One, Vol. 6, No. 11, e27925, p. 1-10, IDS) in view of Goldman et al., 2011 (US 20110059055 A1, IDS).  Applicant’s amendment filed on 8-24-22 necessitates this new ground of rejection.
Claims 62 and 71 have been amended to recite the human oligodendrocyte progenitor cells co-express OLIG2, CD140a/PDGFRalpha, and SOX10, and wherein said population of cells contains less than 4% of MAP2 immunoreactive neurons. 
Claims 62, 63, 65, 67-70, 73 and 76-78 are directed to a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells co-expressing oligodendrocyte transcription factor 2 (OLIG2), CD140a/PDGFRalpha, and SOX10, and wherein said population of cells contains less than 4% of MAP2 immunoreactive neurons. Claims 63 and 73 specify the oligodendrocyte progenitor cells of the population further express CD9.  Claim 65 specifies said population contains less than 1% residual pluripotent cells.  Claim 67 specifies at least 95% of the population comprises oligodendrocyte progenitor cells.  Claim 68 specifies the population has an in vivo myelination efficiency greater than the in vivo myelination efficiency of a preparation of A2B5+/PSA-NCAM- sorted fetal human tissue derived oligodendrocyte progenitor cells.  Claim 69 specifies the population has an in vivo myelination density upon engraftment greater than the in vivo myelination density of a preparation of A2B5+/PSA-NCAM- sorted fetal human tissue derived oligodendrocyte progenitor cells.  Claim 70 specifies the population is capable upon engraftment of achieving improved survival in myelination deficient mammal compared to that achieved with a preparation of A2B5+/PSA-NCAM- sorted fetal human tissue derived oligodendrocyte progenitor cells.  Claims 76-78 specify the population of cells contains less than 3%, 2% and 1% of MAP2 immunoreactive neurons, respectively.
Claims 71-72, 75 and 79-81 are directed to a population of cells derived from a preparation of human pluripotent stem cells, wherein at least 95% od said population comprises human oligodendrocyte progenitor cells expressing OLIG2, CD140a/PDGFRalpha, and SOX10, and wherein said population of cells contains less than 4% of MAP2 immunoreactive neurons.  Claim 72 specifies the preparation of human pluripotent stem cells is an immortalized human embryonic stem cell line.  Claim 75 specifies said population contains less than 1% residual pluripotent cells.  Claims 79-81 specify the population of cells contains less than 3%, 2% and 1% of MAP2 immunoreactive neurons, respectively.
Pouya generated a cell population of oligodendrocyte progenitors from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors.  Stage-specific markers, olig2, Sox10, Ng2, PDGFRalpha, O4, A2B5, GalC and MBP were expressed on the oligodendrocyte progenitors following the differentiation procedure and enrichment of the oligodendrocyte lineage.  Transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model resulted in recovery from symptoms, and integration and differentiation into oligodendrocytes (e.g. Abstract).  The expression levels of PDGFRalpha and OLIG2 (OPs markers) were up-regulated during OP induction (stages 2 and 3) and down-regulated after more differentiation (stage 4) (Figure 2, p. 3, right column).  For stage 3 OPs, >90% of hiPSC-derived OPs expressed related oligodendrocyte lineage markers including OLIG2, SOX10, A2B5 and O4.  PDGFRalpha is expressed at 80.72% (e.g. bridging pages 3 and 4).  MAP2 is only expressed at 5.26% (e.g. Figure 3C, p. 5, left column, 1st paragraph).  Contamination with other neural lineage types was low, a few of the cells were positive for GFAP and MAP2 (e.g. p. 5, right column, 3rd full paragraph).  Figure 1 shows the differentiation procedure of hiPSCs into stage 3 oligodendrocyte progenitor cells, which takes about 42 days of plating and replating of the cells in cell culture.  Pouya teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs.  Figure 3C shows hESC-derived or hiPSC-derived oligodendrocyte progenitor cells (stage 3 and stage 4) have at least 80% of the cells express Olig2, PDGFRa and Sox10 (See Figure 3C, p. 4) (For claims 62-63).  Pouya demonstrated a population of pure hiPSC-derived OPs was generated as well as a population of pure hESC-derived OPs (e.g. p. 5, right column, 3rd full paragraph).  The higher in vivo myelination efficiency, greater myelination density and improved survival of myelination deficient mammal by the claimed CD140a/PDGFRalpha+ and OLIG2+ OPCs as compared to the A2B5+/PSA-NCAM- sorted fetal human tissue derived OPCs would be inherent to the CD140a/PDGFRalpha+ and OLIG2+ OPCs disclosed by Pouya because both the OPCs (OPCs disclosed by Pouya and OPCs as claimed in the instant invention) are CD140a/PDGFRalpha+, OLIG2+ and SOX10+ and they are prepared by induction of hiPSCs differentiation, and Pouya shows transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model resulted in recovery from symptoms, and integration and differentiation into oligodendrocytes (For claims 68-70).  The hiPSC line Royan hiPSC1 and hiPSC8 at passages 29-47 was used for the experiment (e.g. p. 7, left column, last paragraph).  The hiPSC line Royan hiPSC1 and hiPSC8 are immortalized human pluripotent stem cell lines.  The Royan H6 hESC line at passages 102-127 was used as a control group (e.g. p. 8, left column, 2nd paragraph).  The Royan H6 hESC line is an immortalized human embryonic stem cell line (For claim 72).
Pouya does not specifically teach at least 95% of the human cells in the preparation are CD140a/PDGFRalpha+, OLIG2+ and SOX10+ cells, or the preparation of cells contain less than 4%, 3%, 2% or 1% MAP2 expressing neurons or the preparation contains less than 1% residual pluripotent cells.  Popuya does not specifically teach the OPC cells expressing CD9.
Goldman teaches preparation of a substantially pure population of oligodendrocyte-biased glial progenitor cells positive for a PDGFalphaR marker and/or a CD9 marker (e.g. [0006]).  The population comprises at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells.  The oligodendrocyte-biased glial progenitor cells are optionally positive for a CD9 marker or a PDGFalphaR marker or both markers (e.g. [0022]).  PDGFalphaR positive cells can be identified by CD140a and a population of PDGFalphaR positive cells can be enriched using CD140a.  Such cells can be referred to as PDGFalphaR+/CD140a+ (e.g. [0024]).  Goldman teaches using flow cytometry and FACS (fluorescence activated cell sorting) or magnetic cell sorting to produce highly purified cell population (e.g. [0075]).  After cell sorting, the resulting cell population is greater than 99% pure as determined by IgG2a control staining (e.g. [0077]).  Thus, Goldman teach how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to produce at least 95% of the human oligodendrocyte progenitor cells in the preparation that are CD140a/PDGFRalpha+, OLIG2+ and SOX10+ cells because Pouya teaches >90% of hiPSC-derived OPs expressed related oligodendrocyte lineage markers including OLIG2, SOX10, A2B5 and O4, and PDGFRalpha is expressed at 80.72%, and Pouya also teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs and demonstrated a population of pure hiPSC-derived OPs was generated, and Goldman teaches preparation of a substantially pure population of at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells positive for a CD9 marker or a PDGFalphaR marker or both markers.  Both Pouya and Goldman teach preparation of substantially pure population of oligodendrocyte progenitor cells and Goldman teaches at least 90%, 95% or 100% of the oligodendrocyte progenitor cells are CD9+ or PDGFRalpha+ or CD9+PDGFRalpha+.  One of ordinary skill in the art at the time of the invention would try to prepare a population of human cells having at least 95% of which are positive for OLIG2, CD140a/PDGFRalpha and SOX10, in view of the teachings of Pouya and Goldman, in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the claimed OPC cells that contain less than 4%, 3%, 2% or 1% MAP2 expressing neurons because Pouya teaches generating a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha, OLIG2 and SOX10 from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors and MAP2 is only expressed at 5.26% of OP cells, which are considered contamination of other neural lineage cells.  Since Goldman teach how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting, it would be obvious for one of ordinary skill in the art to remove the contaminated MAP2+ neural cells to the extent that the OPC cells contain less than 4%, 3%, 2% or 1% MAP2 expressing neurons in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art at the time of the invention to prepare the population of OPCs containing less than 1% residual pluripotent cells because Pouya shows the differentiation procedure of hiPSCs into stage 3 oligodendrocyte progenitor cells, which takes about 42 days of plating and replating of the cells in cell culture.  It is very likely that the residual pluripotent cells would be less than 1% after the long process of inducing hiPSCs into stage 3 OPCs, and even if it is not less than 1% residual pluripotent cells, one of ordinary skill in the art would be motivated to remove the residual pluripotent cells in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the claimed OPC cells expressing OLIG2, CD140a/PDGFRalpha and SOX10 and further expressing CD9 because Pouya teaches generating a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha, OLIG2 and SOX10 from hiPSCs and Goldman teaches preparation of a substantially pure population of at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells positive for a CD9 marker or a PDGFalphaR marker or both markers.  Since Goldman teaches oligodendrocyte-biased glial progenitor cells can be CD9 positive, it would be obvious for one of ordinary skill in the art to prepare the claimed OPCs that further express CD9 in order to establish a more defined OPCs with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to generate a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha and OLIG2 from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors as taught by Pouya with reasonable expectation of success.  

Applicant argues that the present application notes “lack of controlled differentiation in Pouya’s protocol results in random differentiation and the generation of a heterogeneous cell preparation contaminated with pluripotent cell types, not fully differentiated cell types, and differentiated non-oligodendrocyte progenitor cell”.  Cells express non-OPC markers, such as GFAP and MAP2, while certain OPC markers, such as PDGFRalpha, are somewhat low (80.72%) and would require an additional 10-15% purity to reach 95%.  One skilled in the art would not be able to reach a population of cells where at least 95% of the population comprises OPCs.  Pouya’s differentiation protocol results in a mixed population of cell types and the Goldman application does not teach or suggest a way to correct for this deficiency. Applicant argues that Pouya does not teach that at least 95% of the human cells in the preparation are PDGFRalpha+ cells, the office action does not appear to further rely on the Goldman application (Remarks, p. 6-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103(a) and the following reasons.
Pouya teaches >90% of hiPSC-derived OPs expressed related oligodendrocyte lineage markers including OLIG2, SOX10, A2B5 and O4, and PDGFRalpha is expressed at 80.72%, and Pouya also teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs and demonstrated a population of pure hiPSC-derived OPs was generated, and Goldman teaches preparation of a substantially pure population of at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells positive for a CD9 marker or a PDGFalphaR marker or both markers.  One of ordinary skill in the art at the time of the invention would try to prepare a population of human cells having at least 95% of which are positive for OLIG2, CD140a/PDGFRalpha and SOX10, in view of the teachings of Pouya and Goldman, in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
Goldman teaches using flow cytometry and FACS (fluorescence activated cell sorting) or magnetic cell sorting to produce highly purified cell population (e.g. [0075]).  After cell sorting, the resulting cell population is greater than 99% pure as determined by IgG2a control staining (e.g. [0077]).  Thus, Goldman does teach how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting.  Therefore, although the OPC cells produced by Pouya may have some contaminated cells, such as cells express non-OPC markers including GFAP and MAP2, or some residual pluripotent cells, one of ordinary skill in the art at the time of the invention would know how to further purify the cell population with FACS or magnetic cell sorting taught by Goldman in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.

Applicant argues that Pouya does not teach or suggest a “population of cells derived from induced pluripotent stem cells obtained from peripheral blood cells or skin cells” in claim 62.  Pouya’s hiPSC cells are derived from somatic cells.  While Pouya describes immunostaining for OLIG2, SOX10 and PDGFRalpha, some cells Pouya identifies as OPCs clearly do not have all three of the markers (Pouya, Fig. 3, where the expression of SOX10 and OLIG2 is higher than PDGFRalpha).  Pouya also does not teach or suggest using CD9 as claimed in claims 63 and 73 (Remarks, p. 8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103(a) and the following reasons.
Although the OPC cells taught by Pouya are derived from hiPSCs obtained from fibroblast cells, however, the claims are product claims, which read on a population of human oligodendrocyte progenitor cells expressing the claimed markers.  The teachings of Pouya and Goldman make it obvious for one of ordinary skill in the art to produce the claimed human oligodendrocyte progenitor cells expressing the claimed markers from hiPSCs regardless whether the hiPSCs are obtained from blood cells or skin cells or obtained from fibroblast cells.  It is noted that claims 71-72, 75 and 79-81 only recite human pluripotent stem cells.
Pouya teaches >90% of hiPSC-derived OPs expressed related oligodendrocyte lineage markers including OLIG2, SOX10, A2B5 and O4, and PDGFRalpha is expressed at 80.72%, and Pouya also teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs and demonstrated a population of pure hiPSC-derived OPs was generated, and Goldman teaches preparation of a substantially pure population of at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells positive for a CD9 marker or a PDGFalphaR marker or both markers.  One of ordinary skill in the art at the time of the invention would try to prepare a population of human cells having at least 95% of which are positive for OLIG2, CD140a/PDGFRalpha and SOX10, in view of the teachings of Pouya and Goldman, in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
Goldman teaches using flow cytometry and FACS (fluorescence activated cell sorting) or magnetic cell sorting to produce highly purified cell population (e.g. [0075]).  After cell sorting, the resulting cell population is greater than 99% pure as determined by IgG2a control staining (e.g. [0077]).  Thus, Goldman does teach how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting.  Therefore, although the OPC cells produced by Pouya may have some contaminated cells, such as cells express non-OPC markers including GFAP and MAP2, or some residual pluripotent cells, one of ordinary skill in the art at the time of the invention would know how to further purify the cell population with FACS or magnetic cell sorting taught by Goldman in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the claimed OPC cells expressing OLIG2, CD140a/PDGFRalpha and SOX10 and further expressing CD9 because Pouya teaches generating a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha, OLIG2 and SOX10 from hiPSCs and Goldman teaches preparation of a substantially pure population of at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells positive for a CD9 marker or a PDGFalphaR marker or both markers.  Since Goldman teaches oligodendrocyte-biased glial progenitor cells can be CD9 positive, it would be obvious for one of ordinary skill in the art to prepare the claimed OPCs that further express CD9 in order to establish a more defined OPCs with reasonable expectation of success.

Applicant argues that Pouya fails to teach or suggest a cell population that does not contain MAP2 expressing neurons.  Pouya teaches a population of cells with 4.09% MAP2 expressing neurons on the lowest end, however, the Office provides no further detail as to how a person of ordinary skill would accomplish this removal of MAP2 expressing neurons, especially given that the generation of non-OPCs is an inherent part of Pouya’s protocol that directly generates OPCs from iPSCs, while continuing to co-express OLIG2, PDGFRalpha and SOX10, and CD9.  Applicant cites KSR and argues that rejections on obviousness cannot be sustained by mere conclusory statements, instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103(a) and the following reasons.
Goldman teaches using flow cytometry and FACS (fluorescence activated cell sorting) or magnetic cell sorting to produce highly purified cell population (e.g. [0075]).  After cell sorting, the resulting cell population is greater than 99% pure as determined by IgG2a control staining (e.g. [0077]).  Thus, Goldman does teach how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting.  Therefore, although the OPC cells produced by Pouya may have some contaminated cells, such as cells express non-OPC markers including GFAP and MAP2, or some residual pluripotent cells, one of ordinary skill in the art at the time of the invention would know how to further purify the cell population with FACS or magnetic cell sorting taught by Goldman in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the claimed OPC cells that contain less than 4%, 3%, 2% or 1% MAP2 expressing neurons because Pouya teaches generating a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha, OLIG2 and SOX10 from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors and MAP2 is only expressed at 5.26% of OP cells, which are considered contamination of other neural lineage cells.  Since Goldman teaches how to obtain purified, such as 99% pure, cell population by using FACS or magnetic cell sorting, it would be obvious for one of ordinary skill in the art to remove the contaminated MAP2+ neural cells to the extent that the OPC cells contain less than 4%, 3%, 2% or 1% MAP2 expressing neurons in order to provide a pure and enriched oligodendrocyte progenitor cell population for transplantation of hiPSC-derived oligodendrocyte progenitors into the lysolecitin-induced demyelinated optic chiasm of the rat model with reasonable expectation of success.

Applicant argues that Pouya’s protocol results in a population of cells that express PDGFRalpha at 80.72%, so an additional 10-15% purity would be needed to reach the 95%.  These low percentage of PDGFRalpha+ cells result from Pouya’s differentiation protocol which generates a mixed population of OPCs and other cells.  Pouya fails well short of teaching or suggesting the limitation of amended claim 71 and its dependent claims (Remarks, p. 9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C.103(a) and the reasons set forth above.

Conclusion
	No claim is allowed.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632